[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUL 11, 2006
                               No. 05-14480                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                D. C. Docket No. 04-00094-CR-FTM-33-DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

QUINTON K. COPELAND,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 11, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Quinton K. Copeland appeals his conviction and sentence for conspiracy to
possess with intent to distribute Methylenedioxymethamphetamine, (“MDMA” or

“ecstasy”), in violation of 21 U.S.C. §§ 841 and 846. On appeal, Copeland first

argues that the district court erred when it admitted his co-defendant Ryan Martin’s

testimony that Martin had previously distributed cocaine and marijuana for

Copeland, and that when he became indebted to Copeland as a result of those prior

dealings, he agreed, at Copeland’s request, to receive a package of MDMA for

Copeland. Copeland argues that this testimony was overly prejudicial, was not

necessary to the government’s case, and that it only served to associate him with

cocaine, which biased the jury against him.

      Second, Copeland argues that the district court erred by allowing the

government to cross-examine him regarding his knowledge of the club scene in

Miami and the presence there of ecstasy. Specifically, Copeland argues that the

testimony introduced a stereotype about Miami that biased the jurors against him

unfairly and may have caused them to convict him on that basis. He further argues

that there was no evidence that Fort Myers, where the offense conduct occurred,

could not have provided sufficient demand for the shipment of ecstasy.

      Finally, Copeland argues that the district court erred by attributing 300

additional ecstasy pills to him where this drug amount was based solely on

Martin’s testimony which was unreliable, as it was “erratic” and Martin admitted



                                          2
to “puffing” his numbers for the authorities.

                                           I.

      We review challenges to the district court’s rulings on admission of evidence

for an abuse of discretion. United States v. Jiminez, 224 F.3d 1243, 1249 (11th

Cir. 2000).

      Evidence showing “any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than

it would [otherwise] be” is “[r]elevant evidence,” and “[a]ll relevant evidence is

[generally] admissible” at trial. Fed. R. Evid. 401 & 402. While Federal Rule of

Evidence 404 restricts the admission of evidence of “other crimes committed

outside of those charged[,] . . . other crimes evidence may be admissible if it is

inextricably intertwined with the evidence regarding the charged offense.” United

States v. Fortenberry, 971 F.2d 717, 721 (11th Cir. 1992).

      Evidence, not part of the crime charged but pertaining to the chain of
      events explaining the context, motive and set-up of the crime, is
      properly admitted if linked in time and circumstances with the
      charged crime, or forms an integral and natural part of an account of
      the crime, or is necessary to complete the story of the crime for the
      jury.

United States v. Williford, 764 F.2d 1493, 1499 (11th Cir. 1985). This evidence is

nevertheless inadmissible “if its probative value ‘is substantially outweighed by the

danger of unfair prejudice’” under Federal Rule of Evidence 403. Fortenberry,

                                           3
971 F.2d at 721 (quoting Fed. R. Evid. 403).

      Copeland challenges Martin’s testimony that detailed Martin’s version of

how he met Copeland and how he claimed to have received a package of ecstasy

pills meant for Copeland. Martin could not have clearly described his relationship

with Copeland, his own drug dependency, and the reason that he became indebted

to Copeland without discussing Copeland’s alleged trafficking of marijuana,

cocaine, and ecstasy. Accordingly, the district court properly found that this

testimony was inextricably intertwined with the evidence regarding the charged

offense.

      Further, this testimony was highly probative. The court analyzed the issue

and found that it was not unfairly prejudicial. Accordingly, the district court did

not err by admitting this evidence.

                                           II.

      We review the district court’s management of cross-examination for clear

abuse of discretion. United States v. Jones, 913 F.2d 1552, 1564 (11th Cir. 1990).

“Cross-examination should be limited to the subject matter of the direct

examination and matters affecting the credibility of the witness. The court may, in

the exercise of discretion, permit inquiry into additional matters as if on direct

examination.” Fed. R. Evid. 611(b). “The trial court has broad discretion under



                                           4
Rule 611(b) to determine the permissible scope of cross-examination . . . .” Jones,

913 F.2d at 1564.

      On cross-examination, Copeland admitted that Miami had more clubs than

Fort Myers, that clubs tended to have more drugs, and that, accordingly, Miami

was a larger drug market. Copeland, however, denied knowing anything about

ecstasy, denied knowing if ecstasy was prevalent at clubs, and denied ever selling

ecstasy. This testimony was relevant to the issue of Copeland’s intent to distribute

the MDMA Martin had received because both Copeland and Martin had testified

that Copeland was from Miami and had ties to that city, and Martin testified that

Copeland had sold ecstasy in Miami. The court did not abuse its discretion by

allowing the cross-examination.

      Moreover, Copeland’s argument that the information would prejudice him

was that it would associate him, in the minds of the jurors, with negative

stereotypes about Miami. Such a stereotype, however, would not have been

necessary for the jury to convict Copeland. Martin’s testimony was that Copeland

was an ecstasy dealer in Fort Myers and Miami. The jury also heard the secret

recording of Martin’s conversation with Copeland, suggesting that Copeland was

involved in narcotics. Further, the government presented evidence of Copeland’s

attempt to get Martin’s father to encourage Martin to keep quiet after Martin’s



                                          5
arrest. Finally, Copeland admitted to being a drug dealer. Thus, even if the court

did err, that error was harmless and would not warrant reversal. See Fortenberry,

971 F.2d at 722.

                                          III.

      We review a determination of drug quantity for clear error. United States v.

Rodriguez, 398 F.3d 1291, 1296 (11th Cir.), cert. denied, 125 S. Ct. 2935, 162 L.

Ed 2d 866 (2005). “Although sentencing may be based on fair, accurate, and

conservative estimates of the quantity of drugs attributable to a defendant,

sentencing cannot be based on calculations of drug quantities that are merely

speculative.” United States v. Zapata, 139 F.3d 1355, 1359 (11th Cir. 1998) (per

curiam). Additionally, “[t]he credibility of a witness is in the province of the

factfinder and this court will not ordinarily review the factfinder’s determination of

credibility.” United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994) (per

curiam).

      In addition to the full weight of the second, seized package of ecstasy, the

PSI attributed “at least 300 MDMA pills that Martin received from a previous

shipment” to Copeland. Copeland argued that the 300 pills should not be added

because of Martin’s unreliability as a witness. The government, responding in

kind, told the court that even if Martin’s numbers had fluctuated, a conservative



                                           6
estimate based upon Martin’s testimony supported a finding of 300 additional pills.

Finally, when the court asked the probation officer about the number, her response

was that she had used the “conservative amount” represented in the discovery

materials. Accordingly, the court overruled Copeland’s objection.

      Although the court did not specifically address the reliability of Martin’s

testimony, its ruling used the smallest quantity that Martin claimed to have been in

the first shipment. In combination with the known amount of the seized package,

this was a “fair, accurate, and conservative” estimate of the ecstasy properly

attributable to Copeland and was not speculative. Zapata, 139 F.3d at 1359.

Therefore, the district court did not err. See Rodriguez, 398 F.3d at 1294, 1297

(affirming sentence for 30,000 ecstasy pills based on testimony that 25,000 to

50,000 pills had been involved in the offense).

      AFFIRMED.




                                          7